I dissent from the decision of the majority in this case. I think that the rule of "proportional assessment," which I contended for in the dissenting opinion handed down today in the case of Personal Property Tax Assessed Against Ethel M. Dorrance et al., Trustees, etc., Under the Will of John T. Dorrance, deceased, should apply. I do not think that the legislature intended that when trustees of taxable personal property resided in different jurisdictions that any one
jurisdiction should have the benefit of all the taxes collected from the trust estate and the other jurisdictions have none. I think the legislature intended that in the practical administration of the tax the rule of proportional assessment should apply. The mere fact that the trust funds are deposited in a certain jurisdiction and that the trustees meet in a certain jurisdiction, should not give that jurisdiction, whether it be a county or state, preference in the receipt of taxes from the trust property. I would say in this case what the Court of Appeals of Maryland said in a similar situation in the case of The Mayor and Council of Baltimore v. Stirling Ridgely, Trustees, 29 Md. 48, as follows: "This Court in the case of Latrobe v. The Mayor and City Council of Baltimore,19 Md. Rep. 13, having settled the doctrine, that the residence of the trustee, and not that of the cestui que trust, decides thesitus for taxation upon property of the description mentioned in the record, the only question presented by this *Page 192 
appeal arises from the fact, that in this case there are two trustees, one of whom resides in Baltimore city, and the other in Baltimore county. The tax laws of the State do not expressly provide for such a case, and our decision must be made to rest upon what we regard to be equity and right. The property is certainly not liable to a double tax. If the whole of it were taxable in Baltimore city, under the authority of Latrobe v.The Mayor, etc., of Baltimore, it would, under the same authority, be also taxable in Baltimore county. This cannot be. We think it should be taxed, one-half as of the place of residence of each trustee, — that is, one-half should be taxed to the trustee residing in Baltimore city, and the other half to the trustee residing in Baltimore county. We are sustained in this view by the case of The State ex rel. Harkness et al.v. Matthews, 10 Ohio Rep. 437, and the case of Hardy et al. v.The Inhabitants of Yarmouth, 6 Allen 285."
If, for example, our taxing act provided that all fees paid to "a trustee of trust property" should be taxable and there happened to be more than one trustee appointed to administer a trust and these trustees resided in different jurisdictions, I do not think that the "unitary character of the trust" would preclude each taxing jurisdiction from collecting its share of taxes from that particular individual in its jurisdiction who, with the other individuals, constituted the legal entity known as "the trustee." I think no one will deny that the "unitary character of a trust" does not preclude the individuals constituting "the trustee" from receiving trust fees as individuals, though such individualization of receipts for services as "trustee" might disharmonize with the legal fiction that such individuals constitute only "one trustee." The fictional "unitary character" of those who administer a trust should yield to the physical facts of the situation in the practical administration of laws which impose taxes on property held by such person as "trustee." *Page 193